EXAMINER'S COMMENT 



                                              Allowable Subject Matter

            The following is a statement of reasons for the indication of allowable subject matter:
             Claims 1-24 are allowed.
             Claim 1 is allowed because the closest prior art, Gopal et al. (U.S. PG-Publication #2016/0037434), Dutta et al. (U.S. PG-Publication #2008/0159316), Hyslop et al. (U.S. PG-Publication #2016/0205560), and Stutzke et al. (U.S. Patent # 8068053), either singularly or in combination, fail to anticipate or render obvious a method comprising:
              “determining, by the solver module, a subgraph representing a network topology based on the input graph, the maximum degree for each vertex in the input graph, and the set of provisioned network flows, wherein a number of edges associated with each vertex in the subgraph does not exceed the maximum degree for each vertex; assigning, by the network controller, links to be established between the plurality of nodes based on the subgraph,” in combination with all other limitations in the claim as claimed and defined by applicants.
              Because the above limitations of claim 1 patentably define over the art of record, claim 1 is allowable. Independent claims 9 and 17 include similar limitations as claim 1 and as a result are allowable for similar reasons as claim 1.




Response to Arguments

            Applicant’s arguments filed on 10/28/2020 have been fully considered and persuasive.




                                                     Conclusion

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

             Commissioner for Patents 
             P.O. Box 1450 Alexandria, 
             VA 22313-1450


Hand-delivered responses should be brought to

             Customer Service Window 
             Randolph Building 
             401 Dulany Street 
             Alexandria, VA 22314


             Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.
            If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
             Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
December 31, 2020